DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 and 20 in the reply filed on 03/28/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner and inventions I and II should be examined together.  This is not found persuasive because inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using the product such as using the game board as a ramp for two wheeled vehicles doing stunts, or as part of a race having ramps.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation “said playing board” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 recites the limitation “said scoring mechanism” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanel (20130082442) in view of Clark (3526403).

 	Regarding claim 1, Hanel (Figures 1-9) teaches a game board for playing a bag toss game, said game board comprising: a playing surface comprising a hole (Fig. 1, Part No. 2) (Para. 0026) located at a distal half of the playing surface and sized to receive a bag tossed therethrough (Para. 0005); at least one leg (8) (Para. 0026) attached to a distal half of the game board for angling the playing surface relative to a ground surface.  
 	Hanel does not teach a scoring indicator; a number of attachment mechanisms, each provided at one of a series of locations along said playing board, wherein each of said attachment mechanisms is configured to receive, and temporarily secure, said scoring indicator; and a number of scoring lines provided at the game board, wherein each of said scoring lines are provided in association with one of said attachment mechanisms such that securement of said scoring indicator adjacent to one of said scoring lines indicates a current score of said bag toss game.
 	It is noted that the claim recitation of “a number of scoring lines provided at the game board, wherein each of said scoring lines are provided in association with one of said attachment mechanisms such that securement of said scoring indicator adjacent to one of said scoring lines indicates a current score of said bag toss game” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn," "identify and distinguish one deck of cards from another," and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case the relationship between the substrate (the game board) and the indicia (the scoring lines) is not new and unobvious (as gameboards having scoring lines are known in the art) and therefore the claimed printed matter is not given patentable weight.
 	Clark (Figure 1) teaches a scoring indicator (Fig. 1, Part No. 19, 20) (Col. 2, Lines 34-44); a number of attachment mechanisms (Fig. 1, Part No. 17), each provided at one of a series of locations along said playing board, wherein each of said attachment mechanisms (17) is configured to receive, and temporarily secure, said scoring indicator (19, 20) (Col. 2, Lines 34-44).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hanel with each of said scoring lines are provided in association with one of said attachment mechanisms such that securement of said scoring indicator adjacent to one of said scoring lines indicates a current score of said bag toss game as taught by Clark as a means of providing a means of indicating a location/score of a game piece on a gameboard (Clark: Col. 2, Lines 34-44).


	Regarding claim 20, Hanel (Figures 1-9) teaches a game board for playing a bag toss game, said game board comprising: a playing surface comprising a hole (Fig. 1, Part No. 2) (Para. 0026) located at a distal half of the playing surface and sized to receive a bag tossed therethrough; a series of side surfaces (4, 5, 7) located about a perimeter of said playing surface and extending towards a ground surface (See Fig. 1-2); at least one leg (8) (Para. 0026) attached to a distal half of the game board for propping the playing surface at an angle relative to the ground surface (See Fig. 1); 
 	Hanel does not teach a simulated football field located at said playing surface; a series of scoring lines spaced apart on at least one of said series of side surfaces; andPage 7 of 10App. No. 16/942,870Re: Office Action mailed 1/28/2022 a series of insert holes spaced apart in a linear fashion on said at least one of said series of side surfaces, wherein each of said insert holes are located adjacent to one of said scoring lines; numerical markers provided adjacent to each of said scoring lines; and a scoring indicator for indicating a current score, said scoring indicator comprising: a peg configured to be received, one at a time, within each of said series of holes; and a simulated yard marker configured to extend above said playing surface when said peg is inserted into a particular one of said series of holes.
	It is noted that the claim recitation of “a series of scoring lines spaced apart on at least one of said series of side surfaces; numerical markers provided adjacent to each of said scoring lines” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn," "identify and distinguish one deck of cards from another," and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case the relationship between the substrate (the game board) and the indicia (in the form of scoring lines and markers) is not new and unobvious (as gameboards having markers and scoring lines are known in the art) and therefore the claimed printed matter is not given patentable weight.
	Clark (Figure 1) teaches a simulated football field located at said playing surface (See fig. 1); a series of insert holes (Fig. 1, Part No. 17) spaced apart in a linear fashion on said at least one of said series of side surfaces, wherein each of said insert holes (17) are located adjacent to one of said scoring lines (See Fig. 1); numerical markers provided adjacent to each of said scoring lines (See fig. 1); and a scoring indicator (20) for indicating a current score, said scoring indicator comprising: a peg configured to be received, one at a time, within each of said series of holes (17) (Col. 2, Lines 34-44), and a simulated yard marker (20) configured to extend above said playing surface when said peg is inserted into a particular one of said series of holes (17).
 	It is noted that the claim recitation of “a peg configured to be received, one at a time, within each of said series of holes; and a simulated yard marker configured to extend above said playing surface when said peg is inserted into a particular one of said series of holes” does not structurally distinguish the claimed apparatus from the prior art of Clark as Clark (See Fig. 1) teaches two pegs (Fig. 1, Part No. 20) connected by a chain so that when one peg is received in a hole there is also “a simulated yard marker configured to extend above said playing surface when said peg is inserted into a particular one of said series of holes,” where the claimed “simulated yard marker” of Clark is either the chain or second post of Clark (or both).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hanel with each of said scoring lines are provided in association with one of said attachment mechanisms such that securement of said scoring indicator adjacent to one of said scoring lines indicates a current score of said bag toss game as taught by Clark as a means of providing a means of indicating a location/score of a game piece on a gameboard (Clark: Col. 2, Lines 34-44).

Claims 2-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanel in view of Clark, further in view of Cudmore (2108527).

	Regarding claim 2, the modified Hanel (Figures 1-9) teaches a side surface (Fig. 1, Part No. 4) (Para. 0026) extending downward from said playing surface.
 	The modified Hanel does not teach each of said attachment mechanisms are provided at said side surface.  
 	Cudmore (Figures 1-4) teaches each of said attachment mechanisms (Fig. 1-3, Part No. 18) are provided at said side surface (Page 1, Lines 43-47).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hanel with each of said attachment mechanisms are provided at said side surface as taught by Cudmore as a means of providing attachment mechanisms on a side of a gameboard configured to receive scoring indicators (Cudmore: Page 1, Lines 43-47).


	Regarding claims 3-5, the modified Hanel (Figures 1-9) teaches a game board for playing a bag toss game, said game board comprising: a playing surface comprising a hole (Fig. 1, Part No. 2) (Para. 0026) located at a distal half of the playing surface and sized to receive a bag tossed therethrough (Para. 0005).
 	The modified Hanel does not teach each of said scoring lines are provided at the side surface of said game board, each of said scoring lines are spaced apart from one another and extend parallel to one another to simulate yard lines on a football playing field, one or more ornamental lines provided at said playing surface.  
	It is noted that the claim recitations of “each of said scoring lines are provided at the side surface of said game board, each of said scoring lines are spaced apart from one another and extend parallel to one another to simulate yard lines on a football playing field, one or more ornamental lines provided at said playing surface” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn," "identify and distinguish one deck of cards from another," and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case the relationship between the substrate (the game board) and the indicia (the lines of indicia) is not new and unobvious (as gameboards having lines of indicia are known in the art) and therefore the claimed printed matter is not given patentable weight.


	Regarding claim 6, the modified Hanel (Figures 1-9) teaches a game board for playing a bag toss game, said game board comprising: a playing surface comprising a hole (Fig. 1, Part No. 2) (Para. 0026) located at a distal half of the playing surface and sized to receive a bag tossed therethrough (Para. 0005).
 	The modified Hanel does not teach each of said attachment mechanism comprise an insert hole.  
	Clark (Figure 1) teaches each of said attachment mechanism comprise an insert hole (Fig. 1, Part No. 17) (Col. 2, Lines 34-44).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hanel with each of said attachment mechanism comprise an insert hole as taught by Clark as a means of providing a means of indicating a location/score of a game piece on a gameboard (Clark: Col. 2, Lines 34-44).


	Regarding claim 12, the modified Hanel (Figures 1-9) teaches a side surface (Fig. 1, Part No. 4) (Para. 0026) extending downward from said playing surface.
 	The modified Hanel does not teach said attachment mechanism comprises a slot located along said side surface; and Page 4 of 10App. No. 16/942,870Re: Office Action mailed 1/28/2022said scoring indicator is configured to be receive within, and frictionally engage, said slot.  
	Corrado (Figures 1-6) teaches said attachment mechanism comprises a slot (Fig. 1, Part No. 15) located along said side surface; and Page 4 of 10App. No. 16/942,870Re: Office Action mailed 1/28/2022said scoring indicator (47) (Col. 4, Lines 7-11) is configured to be receive within, and frictionally engage, said slot.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hanel with said scoring indicator is configured to be receive within, and frictionally engage, said slot as taught by Corrado as a means of providing a game marker comprising multiple connected parts where one part extends into a slot in a side of the game board and another part extends above the game board (Corrado: Col. 4, Lines 7-11).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanel in view of Clark, further in view of Corrado (3730528).

	Regarding claim 7, the modified Hanel (Figures 1-9) teaches a game board for playing a bag toss game, said game board comprising: a playing surface comprising a hole (Fig. 1, Part No. 2) (Para. 0026) located at a distal half of the playing surface and sized to receive a bag tossed therethrough (Para. 0005). 
 	The modified Hanel does not teach said scoring indicator comprises a peg configured to fit within said insert holes and a post extending vertically from the peg.  
	Clark (Figure 1) teaches said scoring indicator comprises a peg (19, 20) configured to fit within said insert holes (Fig. 1, Part No. 17) (Col. 2, Lines 34-44).
 	Corrado (Figures 1-6) teaches a post (Fig. 1, Part No 47) extending vertically from the peg (Col. 4, Lines 7-11).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hanel with said scoring indicator comprises a peg configured to fit within said insert holes as taught by Clark as a means of providing a means of indicating a location/score of a game piece on a gameboard (Clark: Col. 2, Lines 34-44), and to provide the modified Hanel with a post extending vertically from the peg as taught by Corrado as a means of providing a game marker comprising multiple connected parts where one part extends into an opening in a side of the game board and another part extends above the game board (Corrado: Col. 4, Lines 7-11).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanel in view of Clark and Corrado, further in view of Poulos (20130168924).

	Regarding claim 8, the modified Hanel (Figures 1-9) teaches a game board for playing a bag toss game, said game board comprising: a playing surface comprising a hole (Fig. 1, Part No. 2) (Para. 0026) located at a distal half of the playing surface and sized to receive a bag tossed therethrough (Para. 0005). 
 	The modified Hanel does not teach said scoring indicator comprises a flag.  
 	Poulos (Figures 1-64) teaches said scoring indicator comprises a flag (Fig. 3, Part No. 303, 304) (Para. 0025, 0114).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed inventio to provide the modified Hanel with as taught by Poulos as a means of using a flag as a marker/game piece on a game board (Poulos: Para. 0025, 0114).


	Regarding claim 9, the modified Hanel (Figures 1-9) teaches a first side surface extending downward from a right-side edge of said playing surface; a second side surface extending downward from a left-side edge of said playing surface;Page 3 of 10App. No. 16/942,870Re: Office Action mailed 1/28/2022 a third side surface extending downward from a top edge of said playing surface; and a fourth side surface extending downward from a bottom edge of said playing surface, wherein 
 	The modified Hanel does not teach each of said attachment mechanisms comprise a hole located along one of the right-side surface or the left-side surface, wherein each of said holes are evenly spaced apart from one another in a linear fashion, and wherein each of said holes are configured to receive a first portion of said scoring indicator in a friction fit such that said scoring indicator is securable within the hole and a second portion of said scoring indicator is elevated above said playing surface to indicate points earned by a team by association with one of said scoring lines.  
	Clark (Figure 1) teaches each of said attachment mechanisms comprise a hole (Fig. 1, Part No. 17) located along one of the right-side surface or the left-side surface, wherein each of said holes are evenly spaced apart from one another in a linear fashion, and wherein each of said holes are configured to receive a first portion of said scoring indicator (19, 20) in a friction fit such that said scoring indicator is securable within the hole (Col. 2, Lines 34-44).
	Corrado (Figures 1-6) teaches a second portion of said scoring indicator (Fig. 1, Part No 47) is elevated above said playing surface to indicate points earned by a team by association with one of said scoring lines (Col. 4, Lines 7-11).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hanel with each of said holes are configured to receive a first portion of said scoring indicator in a friction fit such that said scoring indicator is securable within the hole as taught by Clark as a means of providing a means of indicating a location/score of a game piece on a gameboard (Clark: Col. 2, Lines 34-44), and to provide the modified Hanel with a second portion of said scoring indicator is elevated above said playing surface to indicate points earned by a team by association with one of said scoring lines as taught by Corrado as a means of providing a game marker comprising multiple connected parts where one part extends into an opening in a side of the game board and another part extends above the game board (Corrado: Col. 4, Lines 7-11).


	Regarding claim 10, the modified Hanel (Figures 1-9) teaches a first side surface extending downward from a right-side edge of said playing surface. 
 	The modified Hanel does not teach numbering provided in association with at least some of the scoring lines to designate points earned by the team by placement of the scoring indicator adjacent to the numbering.
	It is noted that the claim recitation of “numbering provided in association with at least some of the scoring lines to designate points earned by the team by placement of the scoring indicator adjacent to the numbering” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn," "identify and distinguish one deck of cards from another," and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case the relationship between the substrate (the game board) and the indicia (the indicia in the form of numbers) is not new and unobvious (as gameboards having numbers lines are known in the art) and therefore the claimed printed matter is not given patentable weight.

  Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanel in view of Clark, further in view of Pettis (5025748).

	Regarding claim 11, the modified Hanel (Figures 1-9) teaches a game board for playing a bag toss game, said game board comprising: a playing surface comprising a hole (Fig. 1, Part No. 2) (Para. 0026) located at a distal half of the playing surface and sized to receive a bag tossed therethrough (Para. 0005). 
 	The modified Hanel does not teach a ferrous material located at said scoring indicator, wherein each of said attachment mechanisms comprise a magnet configured for magnetic attraction to said ferrous material.  
 	Pettis (Figures 1-6) teaches a ferrous material located at said scoring indicator (3A, 3B), wherein each of said attachment mechanisms comprise a magnet configured for magnetic attraction to said ferrous material (Col. 4, Lines 12-21).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hanel with a ferrous material located at said scoring indicator as taught by Pettis as a means of using manipulative magnetic scoring indicators to indicate a score on a game board (Pettis: Col. 4, Lines 12-21).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanel in view of Clark in view of Cudmore, further in view of Lacks (5664782).

	Regarding claim 13, the modified Hanel (Figures 1-9) teaches a side surface (Fig. 1, Part No. 4) (Para. 0026) extending downward from said playing surface. 
 	The modified Hanel does not teach a loop located at said scoring mechanism, wherein each of said attachment mechanisms comprise a hook configured to receive said loop.  
 	Lacks (Figures 1-7) teaches a loop located at said scoring mechanism, wherein each of said attachment mechanisms comprise a hook configured to receive said loop (Col. 6, Lines 41-48).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hanel with attachment mechanisms comprise a hook configured to receive said loop as taught by Lacks as a means of using Velcro to secure a scoring marker to a game board (Lacks: Col. 6, Lines 41-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711